Exhibit 10.3 EXCLUSIVE LICENSE AGREEMENT This EXCLUSIVE LICENSE AGREEMENT (this “ Agreement ”) is dated as of the 19th day of March, 2014 (the “ Effective Date ”), by and between (i) BOSTON SCIENTIFIC NEUROMODULATION CORPORATION , a Delaware corporation (“ Licensor ”), and MRI INTERVENTIONS, INC ., a Delaware corporation (“ Licensee ”). WHEREAS , Licensor and Licensee have entered into a certain Asset Purchase Agreement, dated as of the date hereof (“ Purchase Agreement ”) pursuant to which, on the Effective Date, Licensor is purchasing from Licensee all right, title and interest in and to the Transferred Intellectual Property (as such term is defined in the Purchase Agreement); WHEREAS , Licensor has agreed to grant to Licensee an exclusive, royalty-free license to use the Licensed Patents (as defined herein) included in the Transferred Intellectual Property for the limited purposes described, and in accordance with the terms and conditions set forth, in this Agreement; and WHEREAS , Licensee desires to obtain an exclusive license to use such Licensed Patents for the limited purposes described, and in accordance with the terms and conditions set forth, in this Agreement. NOW, THEREFORE , in consideration of the premises and mutual promises and agreements hereinafter set forth, the parties hereto agree as follows: ARTICLE I. DEFINITIONS Section 1.01 Certain Defined Terms . The following terms, when used herein, have the meanings set forth below. Capitalized terms used herein and not otherwise defined shall have the meanings assigned thereto in the Purchase Agreement. “ Confidential Information ” means any and all information disclosed by or on behalf of one party or any of its Representatives (“ Disclosing Party ”) to the other party or any of its Representatives (“ Receiving Party ”) under this Agreement, including information relating to the matters which are the subject of this Agreement and all other information regarding Disclosing Party’s past, present or future research, technology, know-how, ideas, concepts, designs, products, markets, computer programs, prototypes, processes, machines, manufacture, compositions of matter, business plans and operations, technical information, drawings, specifications, and the like, except information which is: (a) at the time of disclosure, or thereafter becomes, a part of the public domain through no act or omission by Receiving Party or its Representatives; (b) lawfully in the possession of Receiving Party prior to disclosure by or on behalf of Disclosing Party as shown by Receiving Party’s written records; (c) lawfully disclosed to Receiving Party by a third party which did not acquire the same under an obligation of confidentiality from or through Disclosing Party as shown by written records; or (d) independently developed by Receiving Party without use of Disclosing Party’s Confidential Information as shown by Receiving Party’s written records; provided that the exceptions set forth in clauses (b), (c) and (d) shall not apply to any information included in the Transferred Intellectual Property. “ Grant-Back Field ” means all fields of use excluding the fields of (i) implantable medical leads for cardiac applications, and (ii) neuromodulation. “ Licensed Patent(s) ” means: (a) the patent application(s) described in Section 1.1(i) and (ii) of the Purchase Agreement and designated as Transferred Intellectual Property; (b) any patent application(s) filed as a provisional, continuation, division, or continuation-in-part of the patent application(s) described in clause (a), (c) patents issuing from the patent application(s) described in clauses (a)-(b) and any extensions, renewals, reissues, revivals and reexaminations of patents described in clauses (a)-(b); and (d) any foreign counterpart to the patent application(s) described in clauses (a)-(b) (including continuations, divisions, or continuations-in-part of such patent applications), patents issuing therefrom and extensions, renewals, reissues, revivals and reexaminations thereof. “ Licensed Products ” means any product, part or other material, process or service, the identification, discovery, research, development, manufacture, production, use, marketing, offer for sale, sale, distribution, import or export of which, absent the license granted pursuant to this Agreement, would constitute an infringement or misappropriation of the Licensed Patents. “ Representatives ” means a party’s employees, officers, directors, Affiliates, subcontractors, agents, successors and assigns. The following table sets forth certain other defined terms and the Section of the Agreement in which the meaning of each such term appears: Section “ Agreement ” Preamble “ Disclosing Party
